Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Regarding the previous rejection under 35 U.S.C. 101, the Examiner is persuaded, in light of the claim amendments, that the current claims are directed to a practical application of the abstract mathematical concept of mesh segmentation.
Regarding the previous prior art rejections, Čomić et al. ("Morphological Modeling of Terrains and Volume Data") is considered the closest prior art, but fails to disclose (in the context of the claims as a whole) the specific properties of the connected components: connected components each bounded by two identified ascending paths, each connected component correspond either to a connected part of the terrain having the saddle point as bottom and on which water flows towards the saddle point, or to a connected part of the terrain forming a steepest valley descending from the saddle point, and for each identified saddle point, merging each connected component of which bottom point is the saddle point with a connected component including the identified path descending from the saddle point according to a direction of a steepest slope around the saddle point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611